                 Case 20-10343-LSS    Doc 1662-3    Filed 11/13/20   Page 1 of 31




                                          Exhibit A-2

                        Summary of Services, October 1 – October 31, 2020




                                               8
4840-3093-6014
                      Case 20-10343-LSS                  Doc 1662-3            Filed 11/13/20            Page 2 of 31


                                                                                                                     Invoice Number: 21454454
                                                                                                             Invoice Date: November 13, 2020
                                                                                                                   Matter Name: BSA/
                                                                                                         Client/Matter Number: 0020234.00020
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                            $1,029.50

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $1,029.50

Total Invoice Balance Due                                                                                                       USD $1,029.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454454  Client Number 0020234.00020  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 3 of 31
                      Case 20-10343-LSS                  Doc 1662-3            Filed 11/13/20              Page 4 of 31


                                                                                                                      Invoice Number: 21454455
                                                                                                               Invoice Date: November 13, 2020
                                                                                                         Matter Name: General Insurance Matters
                                                                                                          Client/Matter Number: 0020234.00024
                                                                                                              Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGown, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                            $196,641.50

Total Expenses                                                                                                                              $0.00

Total Fees, Expenses and Charges                                                                                                      $196,641.50

Total Invoice Balance Due                                                                                                       USD $196,641.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454455  Client Number 0020234.00024  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 5 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 6 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 7 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 8 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 9 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 10 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 11 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 12 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 13 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 14 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 15 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 16 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 17 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 18 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 19 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 20 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 21 of 31
                       Case 20-10343-LSS             Doc 1662-3   Filed 11/13/20   Page 22 of 31

Invoice Number: 21454455                                                                           November 13, 2020
Matter Name: General Insurance Matters                                                                 Page 19 of 19
Client/Matter Number: 0020234.00024
Billing Attorney: Ernest Martin, Jr.


                                                       Timekeeper Summary

                   Timekeeper            Title                     Hours           Rate       Amount

                   Adrian Azer           Partner                   112.90      $775.00      $87,497.50
                   Ernest Martin, Jr.    Partner                    19.40      $995.00      $19,303.00
                   Carla Green           Associate                  73.20      $650.00      $47,580.00
                   Mike Stoner           Associate                  22.40      $675.00      $15,120.00
                   Wesley Dutton         Associate                  49.80      $545.00      $27,141.00
                   Wesley Dutton         Associate                   0.00        $0.00           $0.00

                   Total Professional Summary                                              $196,641.50


Total Fees, Expenses and Charges                                                                          $196,641.50

Total Amount Due                                                                                     USD $196,641.50
                     Case 20-10343-LSS                  Doc 1662-3            Filed 11/13/20             Page 23 of 31


                                                                                                                     Invoice Number: 21454456
                                                                                                             Invoice Date: November 13, 2020
                                                                                                         Matter Name: GSUSA Insurance Issues
                                                                                                         Client/Matter Number: 0020234.00029
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                            $15,073.00

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $15,073.00

Total Invoice Balance Due                                                                                                       USD $15,073.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454456  Client Number 0020234.00029  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 24 of 31
Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 25 of 31
                      Case 20-10343-LSS   Doc 1662-3   Filed 11/13/20   Page 26 of 31

Invoice Number: 21454456                                                                November 13, 2020
Matter Name: GSUSA Insurance Issues                                                           Page 4 of 4
Client/Matter Number: 0020234.00029
Billing Attorney: Ernest Martin, Jr.


Total Amount Due                                                                           USD $15,073.00
                     Case 20-10343-LSS                  Doc 1662-3            Filed 11/13/20             Page 27 of 31


                                                                                                                     Invoice Number: 21454457
                                                                                                             Invoice Date: November 13, 2020
                                                                                                                 Matter Name: Fee Applications
                                                                                                         Client/Matter Number: 0020234.00035
                                                                                                             Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan, General Counsel
 1325 West Walnut Hill Lane
 Irving, TX 75015



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                            $5,097.50

Total Expenses                                                                                                                             $0.00

Total Fees, Expenses and Charges                                                                                                      $5,097.50

Total Invoice Balance Due                                                                                                       USD $5,097.50

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454457  Client Number 0020234.00035  Attorney Ernest Martin, Jr.

                           PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
                          Case 20-10343-LSS          Doc 1662-3       Filed 11/13/20           Page 28 of 31

Invoice Number: 21454457                                                                                        November 13, 2020
Matter Name: Fee Applications                                                                                         Page 2 of 3
Client/Matter Number: 0020234.00035
Billing Attorney: Ernest Martin, Jr.


For Professional Services Through October 31, 2020


                                                          Professional Fees

Date         Timekeeper           Description                                                                   Hours     Amount

10/06/20 Carla Green              Review and analyze invoices in preparation for Fee Application (.6);           0.70      $455.00
                                  conference with Ms. Stilz                (.1).

10/12/20 Carla Green              Review and analyze invoices for Fee Application.                               0.30      $195.00

10/13/20 Denise A. Stilz          Review September proformas to identify privileged information (2.2)            2.20      $869.00

10/14/20 Denise A. Stilz          Begin preparation of Fifth Monthly Fee Application.                            0.60      $237.00

10/16/20 Carla Green              Correspondence with Mr. Martin, Mr. Azer and Ms. Stilz regarding               0.30      $195.00
                                                                                   .

10/21/20 Carla Green              Correspondence with Mr. Azer regarding                                    .    0.20      $130.00

10/22/20 Adrian Azer              Review and revise invoices.                                                    0.70      $542.50

10/27/20 Carla Green              Review final Fifth Fee Application and invoices for privilege.                 0.20      $130.00

10/28/20 Carla Green              Correspondence with Ms. Stilz regarding                                   .    0.20      $130.00

10/28/20 Denise A. Stilz          Begin review for privilege of invoices for September time.                     0.70      $276.50

10/29/20 Carla Green              Correspondence with Ms. Stilz regarding                                        0.20      $130.00


10/29/20 Denise A. Stilz          Review September invoices for privilege.                                       2.30      $908.50

10/30/20 Adrian Azer              Review revised Fee Application and communications with Ms. Green and           0.30      $232.50
                                  Ms. Stilz             .

10/30/20 Carla Green              Review final of Fifth Fee Application and invoices (.4); correspondence        0.60      $390.00
                                  with Ms. Stilz and Mr. Azer                 (.2).

10/30/20 Denise A. Stilz          Prepare monthly Fee Application for September fees and expenses.               0.70      $276.50


Total Fees                                                                                                               $5,097.50
                       Case 20-10343-LSS            Doc 1662-3   Filed 11/13/20   Page 29 of 31

Invoice Number: 21454457                                                                          November 13, 2020
Matter Name: Fee Applications                                                                           Page 3 of 3
Client/Matter Number: 0020234.00035
Billing Attorney: Ernest Martin, Jr.

                                                      Timekeeper Summary

                   Timekeeper           Title                     Hours           Rate      Amount

                   Adrian Azer          Partner                     1.00      $775.00        $775.00
                   Carla Green          Associate                   2.70      $650.00      $1,755.00
                   Denise A. Stilz      Paralegal                   6.50      $395.00      $2,567.50

                   Total Professional Summary                                              $5,097.50


Total Fees, Expenses and Charges                                                                            $5,097.50

Total Amount Due                                                                                       USD $5,097.50
                     Case 20-10343-LSS                  Doc 1662-3            Filed 11/13/20             Page 30 of 31


                                                                                                                    Invoice Number: 21454459
                                                                                                             Invoice Date: November 13, 2020
                                                                                                     Matter Name: BSA/Business Loss COVID
                                                                                                        Client/Matter Number: 0020234.00039
                                                                                                            Billing Attorney: Ernest Martin, Jr.




 Boy Scouts of America
 Attn: Steven P. McGowan
 1325 West Walnut Hill Lane
 Irving, TX 75015-2079



                 _________________________________________________________________________________
                                                  REMITTANCE PAGE
                                    For Professional Services Through October 31, 2020

Total Fees                                                                                                                             $398.00

Total Expenses                                                                                                                            $0.00

Total Fees, Expenses and Charges                                                                                                       $398.00

Total Invoice Balance Due                                                                                                       USD $398.00

                                               Haynes and Boone, LLP Tax Identification No: XX-XXXXXXX

                                                 CHECK PAYMENT INSTRUCTIONS
                                                               Haynes and Boone, LLP
                                                                  P.O. Box 841399
                                                               Dallas, TX 75284-1399

                                                   ACH PAYMENT INSTRUCTIONS
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                             ABA No.: 111-000-025 Operating Account No.: XXX-XX-XXXX-4

                                                   WIRE PAYMENT INSTRUCTIONS
                                          BANK OF AMERICA 100 West 33rd Street New York, NY 10001
                                              For Credit to the Account of HAYNES AND BOONE, LLP
                                           ABA No.: 0260-0959-3 Operating Account No.: XXX-XX-XXXX-4
                                   SWIFT Code - USD: BOFAUS3N  SWIFT Code - Foreign Currency: BOFAUS6S
                                                  Bank wire fees are the responsibility of the sender.

                           NOTE: For ACH / Wire payments, remittance details should be sent to: PaymentDetail@haynesboone.com
                        Please Reference: Invoice Number 21454459  Client Number 0020234.00039  Attorney Ernest Martin, Jr.

                              PAYMENT IS DUE UPON RECEIPT, UNLESS OTHERWISE AGREED.
                          Case 20-10343-LSS            Doc 1662-3          Filed 11/13/20     Page 31 of 31

Invoice Number: 21454459                                                                                      November 13, 2020
Matter Name: BSA/Business Loss COVID                                                                                Page 2 of 2
Client/Matter Number: 0020234.00039
Billing Attorney: Ernest Martin, Jr.


For Professional Services Through October 31, 2020


                                                              Professional Fees

Date         Timekeeper              Description                                                           Hours         Amount

10/27/20 Ernest Martin, Jr.          Prepare for and participate in call with          regarding              0.40       $398.00



Total Fees                                                                                                               $398.00

                                                           Timekeeper Summary

                    Timekeeper               Title                          Hours             Rate      Amount

                    Ernest Martin, Jr.       Partner                            0.40       $995.00       $398.00

                    Total Professional Summary                                                           $398.00


Total Fees, Expenses and Charges                                                                                         $398.00

Total Amount Due                                                                                                     USD $398.00
